DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this Application. Claims 10, 11, and 15-20 are withdrawn. Claims 1-9 and 12-14 are examined.

Election/Restrictions
Applicant elected Group I, claims 1-9 and 12-20 and species S1, regarding a battery pack with a battery comprised with a control unit configured to control the battery, in accord with the Restriction/Election Requirement on 06/14/2021.
Claims 10-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and non-elected species S2, S3, S4, and S5, there being no allowance generic or linking claim.
Election was made without traverse in the reply filed on 22 July 2021 in response to the Restriction/Election Requirement of 08/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 7, 8, 9, 12,and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-20150086870-A1), in view of Kurihara et al. (US-20050250010-A1).
Regarding claim(s) 1 and 12 Fukasawa teaches an electrode material for a nonaqueous electrolyte secondary battery [0004/0013]. Fukasawa teaches lithium silicates such as Li4SiO4 may be dispersed inside the carbonaceous substance phase in the composite of the negative electrode or on the surface of the negative electrode material [0037]. Fukasawa also teaches the electrode material includes a silicon nanoparticle included in the carbonaceous substance phase [0016/0019].  Fukasawa further teaches that a solid electrolyte can be used [0084] in the application. Fukasawa however does not teach the use of Lithium-silicon, LiSi,

	Kurihara teaches a coating liquid [0001] for electrode formation wherein a metal lithium secondary battery’s anode may be an electrode solely made of metal lithium or a lithium alloy in particular LiSi [0127]. Kurihara also teaches granulated particles as a constituent material of the coating liquid for forming an electrode [0026/0037] contained in the active material layer [0072]. Kurihara states that known electrode active materials may be used concerning granulated particles contained in the active material such as Si and Sn metals which can occlude and release lithium ions [0072].  Kurihara further employs the use of a solid electrolyte which contains a contact interface with the electrode active material allowing for the electron transfer proceeding within the active material containing layer [0003/0027].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li-Si metal alloy and Silicon granulated particles as taught by Kurihara to the anode active material of Fukasawa arriving at an anode comprised of Li-Si alloy, silicon particles and, and Li4SiO4 as active ingredients dispersed both inside and on the surface of the negative electrode as taught by Fukazawa in order to arrive at a negative electrode with Improved electron transfer proceedings between with the anode’s active materials and a solid electrolyte.

Regarding claims 2 and 3, modified Fukasawa discloses all of the limitations set forth above. Fukasawa further teaches an electrode active material capable of occluding/releasing lithium ions such as Sn which is combinable with lithium such as SnO2 [0072].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an amorphous compound composed of an oxide such as SnO2 in order to arrive at an anode capable of doping/undpoing lithium ions.

Regarding claim 7, modified Fukasawa discloses all of the limitations set forth above. Kurihara teaches anode active materials as granulated particles [0020] contained within the negative electrode which inherently possesses a three dimensional shape.
Regarding claim 8, modified Fukasawa discloses all of the limitations set forth above. Kurihara teaches an anode preparation method where a negative electrode’s active material is coated with a liquid to form the negative electrode [0016/0019]. Kurihara makes a list of possible coating liquids for forming an electrode such as the coating liquid including, as constituents, a granulated particle containing an electrode active material, a conductive auxiliary agent having an electronic conductivity, and a binder capable of binding the electrode active material and conductive auxiliary agent to each other [0020]. Kurihara further states a conductive polymer having an ion conductivity can be used as a binder as the binder contributes to constructing an ion conduction path within the active material layer [0026].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the negative electrode of modified Fukasawa with a conductive polymer binder in order to arrive at a negative electrode capable of increased ion conductivity.

Regarding claim 9, modified Fukasawa discloses all of the limitations set forth above. Kurihara mentions a binder attached to the electrode active material is 1 to 30% mass and preferably 3 to 15% mass [0082] which overlaps the claimed range of 0.05% to 10%. Fukasawa further mentions the use of an all solid electrolyte in an effort to reduce the overall weight of the battery [0004].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize and try reducing the amount of polymer coating within the claimed range of 0.05% to 10% in order to arrive at a lightweight electrode with silicon particles, lithium silicon alloy, and Li4SiO4 dispersed. MPEP 2144.05 (II)

Regarding claim 13, modified Fukasawa discloses all of the limitations set forth above. Fukasawa further explains the invention is related to a nonaqueous electrolyte secondary battery including a separator, a positive electrode on one surface of the separator, a negative electrode on the other surface of the separator, and a nonaqueous electrolyte [0015]. While Fukasawa teaches the use of a solid electrolyte [0084], Fukasawa also teaches the electrolyte solution can also be a polymeric electrolyte or an electrolyte impregnated polymer [0084]. Fukasawa lists an example of a polymer solid electrolyte, such as lithium salt, dissolved or contained in a nonaqueous electrolyte solution [0089].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-20150086870-A1), in view of Kurihara et al. (US-20050250010-A1) in further view of Jarvis et al (A prelithiated carbon anode for lithium-ion battery applications).
Regarding claim 4, modified Fukasawa discloses all of the limitations set forth above. Fukasawa however fails to disclose lithium’s at% within the negative electrode’s active material.
Jarvis however teaches a fabrication method for a lithiated carbon electrode [pg. 800-Introduction, paragraph 1]; Jarvis explains a partially lithiated anode can be fabricated with SLMP, stabilized lithium metal powder, to compensate for the first cycle irreversibility [pg. 800-Introduction-paragraph 2]. Jarvis states a partially lithiated anode can be fabricated with SLMP added to compensate for the first cycle irreversibility. Jarvis then states a graphite anode containing 1.93 wt% SLMP as a percent of lithium content [pg. 801- results and discussion- paragraph 1]. This corresponds to 20.7 at% of lithium in the active material of modified Fukasawa which lies within the claimed range of 10 at% or more and 45 at% or less.	Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and lithiate the negative electrode of modified Fukasawa to 20.7 at% of lithium metal powder ensuring a negative electrode capable of compensating for its first cycle irreversibility.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-20150086870-A1), in view of Kurihara et al. (US-20050250010-A1) in further view of Hara et al. ( Structural and Electrochemical Properties of Lithiated Polymerized Aromatics. Anodes for).

Regarding claims 5 and 6, modified Fukasawa discloses all of the limitations set forth above. Modified Fukasawa however does not mention the use of an aromatic compound nor specifically, naphthalene, anthracene, tetracene, or pentacene as an electrode’s active material.
Hara however teaches of structural and electrochemical properties of lithiated anodes comprised of polymerized aromatics for lithium ion cells {pg. 16338-Introduction, paragraph 2]. Hara mentions  reversible doping and un-doping arises from an ionic complex such as lithium-naphthalene [pg. 16341-section 3.3, paragraph 2]. Hara further teaches that it is well known that alkali metals form ionic complexes with naphthalene [pg. 16341-section 3.4] and that lithium-naphthalene complex suggests that condensed aromatics can form more lithium compositions [pg. 16342-paragraph 1]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine naphthalene as taught by Hara as an active material to the anode of modified Fukasawa in order to arrive at a negative electrode capable of increased active doping/undoping sites for lithium. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US-20150086870-A1), in view of Kurihara et al. (US-20050250010-A1) in further view of Hatazawa et al. (US 6,368,744 B1).
Regarding claim 14, modified  Fukasawa discloses all of the limitations set forth above. Modified Fukasawa fails to disclose a battery pack, comprised with a control unit configured to control the battery.
Hatazawa however teaches a nonaqueous electrolyte battery comprised within a battery pack [fig. 1]. Hatazawa teaches a control circuit of the battery is mounted on a welded portion of the battery casing [Col. 2-lines 6-16] in order to control charge/discharge [ col 1. Lines 44-48].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a control unit to the secondary battery of modified Fukasawa in order to control the charge/discharge of the battery. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yuan et al. (CN100527479 C; see abstract, claims and drawings) discloses a composite material of nano-dispersed silicon, tin and methods of making the same. Yuan teaches of silicon particles suspended and dispersed in Li4SiO4 complex.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722